   8:20-cr-00333-BCB-SMB Doc # 54 Filed: 02/17/21 Page 1 of 1 - Page ID # 120




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR333

       vs.
                                                                        ORDER
LANCE HARPER,

                       Defendant.


       This matter is before the court on Defendant's Motion to Extend Time to File Pretrial
Motions [52]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 45-day extension. Pretrial Motions shall be filed by April 1, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Time to File Pretrial Motions [52] is granted.
Pretrial motions shall be filed on or before April 1, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between February 16, 2021 and April 1, 2021, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 17th day of February, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
